
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.41


Univision Communications Inc.
1999 Avenue of the Stars, Suite 3050
Los Angeles, California 90067

December 19, 2001

CONFIDENTIAL

Grupo Televisa S.A.
Av. Vasco de Quiroga No. 2000
Colonia Santa Fe
01210 Mexico, D.F.
Mexico
Attention: Mr. Jaime Davila

Re:   Acquisition of Fonovisa Music Group

Gentlemen:

        This letter agreement (this "Letter Agreement") sets forth the
understanding and agreement between Univision Communications Inc. ("Buyer") and
Grupo Televisa S.A. ("Seller"), pursuant to which Buyer has agreed to purchase
(directly or through a wholly-owned subsidiary of Buyer, at Buyer's option), and
Seller has agreed to cause certain of its direct and indirect subsidiaries to
sell, all of the stock of certain indirect subsidiaries of Seller, all subject
to the terms and conditions set forth herein (the "Transactions"). The parties
agree that this Letter Agreement is legally binding, and that the consummation
of the transactions contemplated herein shall be subject only to the conditions
expressly set forth in this Letter Agreement.

        The parties hereto hereby agree as follows:

        1.    Purchase and Sale. Subject to the terms and conditions of this
Letter Agreement, at the Closing Seller shall cause certain of its direct and
indirect subsidiaries to sell and transfer to Buyer, and Buyer shall purchase
from such subsidiaries of Seller, all of the capital stock (the "Stock") of
Fonovisa S.A. de C.V., a Mexican Corporation, Fonovisa de Centroamerica S.A., a
Costa Rican Corporation, Fonovisa Inc., a Delaware Corporation, and America
Musical S.A., a Mexican Corporation (each a "Company" and collectively, the
"Companies").

        2.    Purchase Price; Allocation.

        (a)  The aggregate purchase price for the Stock (the "Purchase Price")
shall be 6,000,000 shares of Buyer's Class A Common Stock (the "Class A Shares")
and 100,000 warrants to purchase Class A Common Stock on the terms set forth in
the form of warrant attached hereto as Exhibit A (the "Warrants").

        (b)  Ninety percent (90%) of the Class A Shares and of the Warrants
shall be allocated to the stock of Fonovisa, Inc.and the remainder shall be
allocated to the stock of the other Companies proportionately, based upon their
relative revenues.

        3.    Closing.

        (a)  Subject to the satisfaction or waiver of the conditions set forth
in Section 4 hereof, the closing of the purchase and sale of the Stock (the
"Closing") shall occur at the offices of Buyer's counsel at 1999 Avenue of the
Stars, Suite 700, Los Angeles, California on the tenth (10th) business day
following the satisfaction of the condition set forth in Section 4(a)(i), or at
such other time and place as the parties mutually agree in writing (the date on
which the Closing shall occur, the "Closing Date").

--------------------------------------------------------------------------------


        (b)  At the Closing, Seller shall cause its subsidiaries to sell, assign
and transfer to Buyer, and Buyer shall purchase from such subsidiaries of
Seller, all of such subsidiaries' right, title and interest in and to the Stock,
and Buyer shall issue to Seller (or such wholly-owned subsidiaries of Seller as
it shall designate) one or more certificates representing the Class A Shares and
the Warrants.

        4.    Closing Conditions.

        (a)  Conditions to Obligations of Each Party. The respective obligation
of each party to effect the Closing shall be subject to:

        (i)    the waiting period under the Hart-Scott-Rodino Antitrust
Improvement Act of 1976, as amended (the "HSR Act"), having expired or having
been terminated; and

        (ii)    no injunction shall be in effect preventing the Transaction and
no legal proceeding shall be pending opposing the Transaction, which in the
reasonable judgment of a party would expose it to material liability if the
Transaction were consummated.

        (b)  Conditions to Obligations of Buyer. The obligation of Buyer to
effect the Closing shall be subject to the fulfillment or waiver at or prior to
the Closing of the following conditions:

        (i)    the representations and warranties of Seller contained in the
Long-form Agreement (as defined below) shall be true and correct as of the
Closing Date, except to the extent that the failure of such representations and
warranties to be true and correct would not be reasonably expected to have, in
the aggregate, a material adverse effect on the condition (financial or
otherwise), earnings, business affairs or business prospects of the Companies,
taken as a whole (a "Seller Material Adverse Effect"); provided that a Seller
Material Adverse Effect shall exclude any adverse effect arising out of or
relating to (A) any change in law, rule or regulation or generally accepted
accounting principles or interpretation thereof; (B) the pendency or
announcement of the execution of this Letter Agreement or the Transaction;
(C) changes in general economic or political conditions; or (D) changes in the
music industry generally;

        (ii)    there shall not have been a Seller Material Adverse Effect since
the date of this Letter Agreement;

        (iii)    Seller shall have performed in all material respects all of its
obligations provided for in the Long-form Agreement on or prior to the Closing
Date;

        (iv)    Seller shall have entered into a three year customary covenant
not to compete, including no solicitations of employees of the Companies (other
than Guillermo Santiso) or of the other record operations of Buyer;

        (v)    at the Closing the Companies and their subsidiaries will have
working capital computed in accordance with U.S. GAAP, but excluding cash,
current and deferred taxes and deferred revenue, of at least US $42 million;

        (vi)    at the Closing the Companies will have cash in an aggregate
amount equal to the deferred revenues of the Companies on the Closing Date; and

        (vii)    there shall be no payola or similar investigation or proceeding
pending or threatened against any Company.

        (c)  Conditions to Obligations of Seller. The obligation of Seller to
effect the Closing shall be subject to the fulfillment or waiver at or prior to
the Closing of the following conditions:

        (i)    the representations and warranties of Buyer contained in the
Long-form Agreement shall be true and correct as of the Closing Date, except to
the extent the failure of such representations and warranties to be true and
correct would not be reasonably expected to have a material adverse effect on
Buyer's ability to perform its obligations hereunder;

        (ii)    Buyer shall have performed in all material respects all of its
obligations contemplated in the Long-form Agreement on or prior to the Closing
Date; and

--------------------------------------------------------------------------------




        (iii)    there shall not have been since the date of this Letter
Agreement, a material adverse effect on the condition (financial or otherwise),
earnings, business affairs or business prospects of Buyer and its subsidiaries
taken as a whole (a "Buyer Material Adverse Effect"); provided that a Buyer
Material Adverse Effect shall exclude any adverse effect arising out of or
relating to (A) any change in law, rule or regulation or generally accepted
accounting principles or interpretation thereof; (B) the pendency or
announcement of the execution of this Letter Agreement or the Transaction;
(C) changes in general economic or political conditions; or (D) changes in the
music and television industry generally.

        5.    Long-form Agreement. The parties shall use their commercially
reasonable efforts promptly to negotiate and to enter into a Long-form agreement
(the "Long-form Agreement") incorporating the terms and conditions set forth
herein. Notwithstanding the foregoing, the parties expressly acknowledge and
agree that this Letter Agreement shall constitute a binding agreement between
them subject only to the conditions set forth herein and others customary for
transactions of this type. If such Long-form Agreement is not executed and
delivered on or prior to January 15, 2002, then (a) this Letter Agreement shall
constitute such Long-form Agreement, (b) the parties shall promptly proceed to
the Closing and to consummate the transactions contemplated hereunder and the
obligations of the parties shall be governed by this Letter Agreement, and
(c) all references herein to the Long-form Agreement shall be deemed references
to this Letter Agreement. This Letter Agreement supersedes all prior agreements
and understandings between the parties with respect to the subject matter,
except to the extent otherwise provided herein.

        6.    Representations and Warranties.

        (a)  Seller. Subject to matters pertaining to the Companies of which
either Andrew Hobson or Douglas Kranwinkle has actual knowledge, Seller makes
the following representations and warranties in such form as is customary for
similar music company transactions:

        (i)    organization, qualification, capitalization, authorization,
enforceability and lack of conflicts or acceleration;

        (ii)    all personal property in good operating condition, reasonable
wear and tear excepted;

        (iii)    good and marketable title to all personal property without
encumbrances;

        (iv)    no ownership of real property; leases in full force and effect;

        (v)    environmental matters;

        (vi)    inventory saleable in the ordinary course of business subject to
ordinary course obsolescence;

        (vii)    on the Closing Date, the Companies shall have no liabilities,
other than current liabilities included in the calculation of working capital
pursuant to Section 4(b)(v) and executory obligations under the contracts to
which one or more of the Companies is a party as of the Closing Date;

        (viii)    employment matters, including that Companies have no
employment contracts except as shown on Exhibit B (which sets forth names,
terms, compensations, and other benefits);

        (ix)    Seller reasonably believes that the combined EBITDA of the
Companies and their subsidiaries for the year ended December 31, 2001 will be at
least US $10.3 million; EBITDA shall be calculated in same manner as financial
statements previously delivered to Buyer;

        (x)    no union contracts;

        (xi)    no employee benefit plans except for those listed on Exhibit C;
full compliance with ERISA; plans can be terminated without liability; and no
multi-employer plans;

        (xii)    copyright and trademark representation re: ownership, exclusive
right to use; no infringement of others;

--------------------------------------------------------------------------------




        (xiii)    all taxes (income, sales, employees, withholding, etc.) owed
for periods prior to Closing have been or will be paid by Seller; all tax
returns due prior to Closing have been or will be filed;

        (xiv)    Exhibit D lists the top 25 artist contracts or artists subject
to license arrangements or for whom the Companies have catalogue rights (by
revenue in the United States for the period from January 1, 2001 through
November 30, 2001) including (A) whether contract is in its initial or an option
period, (B) number of option periods still available and length of each period,
(C) number of long playing records delivered to date, (D) number of long playing
records remaining and (E) status of next-to-be-delivered long playing record;

        (xv)    with respect to the top ten artists covered by the artist
contracts or license arrangements referred to in clause (xiv), there are at
least two long playing records (including compilation or concept albums)
remaining under seven of the contracts or license arrangements. With respect to
the other 13 artists covered by artist contracts or license arrangements
referred to in clause (xiv), there are at least two long playing records
(including compilation or concept albums) available under 10 of the contracts
and those that have less than two represented less than 5% of US revenues of the
Companies in 2000 and 2001 to date;

        (xvi)    no written or oral indication from any of the top 25 artists
(i.e. those subject to the top 25 artist contracts) whose contract expires in
one year or less from the date hereof or who is obligated to deliver to one of
the Companies less than two long playing records (or their representatives) that
he/she does not intend to renegotiate his or her contract upon termination or
intends to negotiate in a manner that would be materially less favorable to the
Companies;

        (xvii)    no advances made under any artist contract can be recouped by
virtue of payments made other than by or on behalf of the Companies;

        (xviii)    no payola liability or investigation or other proceeding
pending or threatened against any Company;

        (xix)    the Companies own or control all right, title and interest in
each recording and composition it has made or acquired, it being understood and
agreed that none of the Companies own the "masters" in respect of long playing
records by artists subject to license; catalogues to be furnished to Buyer and
represented;

        (xx)    combined and combining financial statements of the Companies and
their subsidiaries for the past three years and the nine month periods in 2000
and 2001;

        (xxi)    no Seller Material Adverse Effect since September 30, 2001;

        (xxii)    material contacts; none contain change of control language
other than that of Marco Antonio Solis;

        (xxiii)    compliance with law;

        (xxiv)    no subsidiaries other than Fonomusic Inc., Fonovisa Argentina,
S.A. and Fonohits Music, Inc.; no joint ventures or investment in other
entities; all recording and music publishing, administration, and distribution
business of Seller and its affiliates, other than Editura San Angel, are
conducted by the Companies; Fonovisa LLC does not conduct any business and is
only a holding company;

        (xxv)    no intercompany agreements or liabilities between the Companies
and Seller or its affiliates (other than the Companies) that will continue in
effect after the Closing Date;

        (xxvi)    no registration of the Stock required;

        (xxvii)    investment intent and accredited investor;

        (xxviii)    insurance; and

        (xxix)    no brokers or finders, other than Allen & Co.

--------------------------------------------------------------------------------




        (b)  Buyer. Buyer makes the following representations and warranties in
such form as is customary for similar music company transactions:

        (i)    organization, qualification, capitalization, authorization,
enforceability and lack of conflicts;

        (ii)    Class A Shares to be duly authorized, validly issued and
fully-paid and non-assessable and subject to the Registration Rights Agreement
between Buyer, Seller and other parties dated as of October 2, 1996;

        (iii)    public documents duly filed; no material misstatements or
omissions;

        (iv)    financial statements in public documents;

        (v)    no Buyer Material Adverse Effect since September 30, 2001;

        (vi)    listing of Class A Shares on New York Stock Exchange; and

        (vii)    no brokers or finders, other than UBS Warburg.

        (c)  Inclusion in Long-form Agreement. The Long-form Agreement shall
contain the representations and warranties from Seller and Buyer referred to
above and others that are customary in a transaction of this type and size and
will be negotiated in good faith (each of which representations and warranties
shall be subject to customary materiality and other customary exceptions).
Seller and Buyer acknowledge and agree that if the Long-form Agreement is not
executed, this Letter Agreement shall be deemed to contain the representations
and warranties from the respective parties referred to above in such form as is
customary for similar music company transactions, each of which shall be deemed
to be subject to materiality and other customary exceptions.

        7.    Pre-Closing Filing.

        HSR.    As promptly as practicable and no later than January 11, 2002,
Seller and Buyer shall complete any filing that may be required pursuant to the
HSR Act. Seller and Buyer shall diligently take, or fully cooperate in the
taking of, all necessary and proper steps, and provide any additional
information reasonably requested in order to comply with, the requirements of
the HSR Act.

        8.    Covenants.

        (a)  Affirmative and Negative Covenants. Seller agrees that from the
date hereof through the earlier of the Closing or the termination of this Letter
Agreement, unless otherwise agreed to by Buyer in writing (such agreement not to
be unreasonably withheld or delayed), Seller shall cause the Companies:

        (i)    to be operated in the ordinary course of business consistent with
past practice. In furtherance of the foregoing, no Company shall enter into any
contractual commitment (including license agreements) involving payments in
excess of US $200,000 individually or US $1,000,000 collectively, or amend any
existing contract involving payments or receipts of more than $200,000; provided
that the Companies shall be permitted to enter into an artist contract with
Rogilio Martinez that replaces his license arrangements, the initial
consideration for which shall not exceed $500,000;

        (ii)    to use good faith efforts to maintain and preserve their assets
and insurance policies; and

        (iii)    not to enter into distribution agreements which cannot be
terminated by the Companies without penalty on 180 days notice or less.

        (b)  Access to Information. Seller will afford Buyer and its advisors
reasonable access during business hours to the offices, properties, other
facilities, books and records relating to the business of the Companies and to
those officers, employees, agents, accountants, counsel and representatives of
Seller and the Companies who have knowledge relating to its business..

        (c)  Cooperation. Buyer and Seller will cooperate with each other to the
fullest extent in preparing the Long-form Agreement and any related agreements
and other necessary documentation as soon as

--------------------------------------------------------------------------------


possible, obtaining all necessary consents from third parties and complying with
all regulatory requirements.

        (d)  Confidentiality. Except as required by law, neither party will
disclose the contents of this letter or the fact that discussions are taking
place or have taken place concerning the Transaction, or any of the terms,
conditions or other facts with respect to the Transaction to any individual or
entity, other than such party's employees, parent company and majority-owned
subsidiaries, agents and representatives (such as attorneys, accountants or
consultants) who both have (i) a need to know; and (ii) who expressly agree to
abide by these nondisclosure restrictions; provided that the receiving party
will remain primarily liable for breach by any such person or entity. In
addition, each party shall (and shall cause its representatives to) keep
confidential any information provided to it by the other party in connection
with the Transactions. The obligations set forth in the immediately preceding
sentence shall survive the termination of this Letter Agreement.

        9.    Indemnification.

        (a)  Indemnification by Seller. From and after the Closing Date, Seller
shall indemnify Buyer from and against all losses incurred by Buyer resulting
from (i) any misrepresentation or breach of the representations and warranties
of Seller contained herein; and (ii) any breach by Seller of any covenants of
Seller contained herein. Seller shall not be liable to Buyer in respect of any
indemnification under clause (i) (other than indemnification with respect to
breaches of clause (vii) of Section 6(a) for which Seller shall be liable from
the first dollar) except to the extent that the aggregate amount of losses of
Buyer exceeds five million dollars (US$5,000,000), in which case Seller shall be
liable for all such losses in excess thereof. The maximum aggregate liability of
Seller to Buyer and any third parties for any and all losses shall not exceed an
amount equal to two hundred million dollars (US$200,000,000) (the "Cap"). No
claim for indemnification may be made hereunder by Buyer at any time after such
date that is twenty-four (24) months after the date of the Closing; provided
that claims for breaches relating to taxes and environmental matters may be made
at any time up to the expiration of the relevant statute of limitations for
taxes and five years for environmental. The Long-form Agreement will contain a
separate customary provision relating to tax indemnities and the procedures
relating thereto. Notwithstanding any other provision of this Letter Agreement
herein or in the Long-form Agreement to the contrary, Buyer acknowledges and
agrees that the (i) the indemnification provisions set forth herein shall be the
sole and exclusive remedy available to Buyer for any breach by Seller of this
Letter Agreement or the Long-form Agreement, and (ii) maximum aggregate
liability of Seller shall not exceed the Cap, regardless of whether Buyer seeks
indemnification pursuant to this Letter Agreement or otherwise the regardless of
the form of action, whether in contract or tort.

        (b)  Indemnification by Buyer. From and after the Closing Date, Buyer
shall indemnify Seller from and against all losses incurred by Seller resulting
from: (i) any misrepresentation or breach of the representations and warranties
of Buyer contained herein; or (ii) any breach by Buyer of any covenants of Buyer
contained herein. Buyer shall not be liable to Seller in respect of any
indemnification under clause (i) except to the extent that the aggregate amount
of losses of Seller exceeds five million dollars (US$5,000,000), in which case
Buyer shall be liable for all such losses in excess thereof. The maximum
aggregate liability of Buyer to Seller and any third parties for any and all
losses shall not exceed an amount equal to two hundred million dollars
(US$200,000,000). No claim for indemnification may be made hereunder by Seller
at any time after such date that is twenty-four (24) months after the date of
the Closing.

        10.  Transaction Expenses. Buyer and Seller will each bear their own
expenses incurred in connection with the negotiation and preparation of this
Letter Agreement, the Long-form Agreement and the related documents and the
consummation of the transactions contemplated hereby.

        11.  Exclusive Dealing. During the period from the date hereof until the
earlier to occur of the termination of this Letter Agreement or the execution of
the Long-form Agreement (i) Seller will not, and will cause its officers,
directors and agents (collectively, "Representatives") not to, directly or
indirectly participate in any negotiations or solicit, knowingly initiate,
accept or knowingly encourage

--------------------------------------------------------------------------------


submission of inquiries, proposals or offers from any potential buyer relating
to the disposition of the underlying assets (or any material part thereof) or of
the stock of any of the Companies with any entity other than Buyer or its
affiliates and (ii) neither Buyer nor Seller shall enter into any agreement or
take any action that by its terms or effect could reasonably be expected to have
a material adverse effect on the ability of the parties hereto to consummate the
Acquisition. Seller will promptly notify Buyer of any unsolicited inquiry,
proposal or offer from any potential buyer of which Seller or its
Representatives have knowledge relating to the stock of the stock of any of the
Companies or the underlying assets (or any material part thereof) of the stock
of any of the Companies and will refrain from engaging in negotiations or
providing any information in response to such inquiry, proposal or offer.

        12.  Public Announcements. Buyer and Seller will consult with each other
before issuing any press release or otherwise making any public statements with
respect to the transactions contemplated hereby and will not issue any such
press release or make any such public statement prior to such consultation,
except as may be required by law or by obligations pursuant to any listing
agreement with any national securities exchange.

        13.  Termination.

        (a)  The parties' obligations under this Letter Agreement may be
terminated prior to the Closing as follows:

        (i)    by the mutual agreement of the parties; or

        (ii)    by Buyer, upon a breach of any representation, warranty covenant
or agreement of Seller set forth in this Letter Agreement, in either case such
that the conditions set forth in Section 4(b) would not be satisfied as a result
of such breach; provided, that such breach has not been cured by Seller within
ten (10) business days after Seller receives written notice of such breach from
Buyer;

        (iii)    by Seller, upon breach of any representation, warranty covenant
or agreement of Buyer set forth in this Letter Agreement, in either case such
that the conditions set forth in Section 4(c) would not be satisfied as a result
of such breach; provided, that such breach has not been cured by Buyer within
ten (10) business days after Buyer receives written notice of such breach from
Seller; or

        (iv)    by either party on or after June 18, 2002 if the Closing has not
occurred by that date.

        (b)  In the event of the termination of this Letter Agreement pursuant
to Section 13(a), this Letter Agreement shall forthwith become void, there shall
be no liability on the part of Buyer or Seller and all rights and obligations of
any party hereto (other than the confidentiality obligations set forth in the
second sentence of Section 8(d)) shall cease, except that nothing herein shall
relieve any party for any willful breach of this Letter Agreement.

        14.  Amendment. Any amendment, supplement, modification or waiver of or
to any provision of this Letter Agreement will be effective only if it is made
in writing signed by Buyer and Seller and only in the specific instance and for
the specific purpose for which made or given.

        15.  Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been duly given
or made as of the date delivered, mailed or transmitted, and shall be effective
upon receipt, if delivered personally, mailed by registered or certified

--------------------------------------------------------------------------------


mail to the parties at the following addresses (or at such other address for a
party as shall be specified by like changes of address) or sent by electronic
transmission to the parties hereto:

    (a)   If to Buyer:                   Univision Communications Inc.
1999 Avenue of the Stars, Suite 3050
Los Angeles, California 90067
Attention: C. Douglas Kranwinkle
Telecopier No: (310) 556-3568

With a copy to:
O'Melveny & Myers LLP
1999 Avenue of the Stars, Suite 700
Los Angeles, CA 90067
Attention: Kendall R. Bishop
Telecopier No: (310) 246-6779               (b)   If to Seller:                
  Grupo Televisa, S.A.
Av. Vasco de Quiroga No. 2000
Edificio A, Piso 4, Colonia Santa Fe
01210, Mexico, DF
Attention: Alfonso de Angoitia
Telecopier No: 011-52-55-5-261-2451

With a copy to:
Fried, Frank, Harris, Shriver & Jacobson
One New York Plaza
New York, New York 10004
Attention: Joseph Stern
Telecopier: (212) 859-8586

          16.    Counterparts This Letter may be executed in two or more
counterparts, each of which will be deemed to be an original but all of which
will constitute one and the same agreement.

          17.    Governing Law. This Letter Agreement is, and the Long-form
Agreement will be, governed by the construed in accordance with the laws of the
State of California, without giving effect to the conflicts of law principles
thereof.

        [The remainder of this page intentionally left blank.]

* * * * * * *

--------------------------------------------------------------------------------

If the foregoing is set forth over mutual agreement and understanding, please
execute below.

    Very truly yours,
 
 
UNIVISION COMMUNICATIONS INC.          
 
 
BY:
 
/s/  C. DOUGLAS KRANWINKLE      

--------------------------------------------------------------------------------

EVP

ACCEPTED, AGREED TO AND ACKNOWLEDGED
This 19th day of December, 2001

GRUPO TELEVISA S.A.        
By:
 
/s/ JORGE LUTTEROTH
 
/s/ MA. AZUCENA DOMINGUEZ
 
/s/ JUAN MIJARES    

--------------------------------------------------------------------------------

Name:   Jorge Lutteroth   Ma. Azucena Dominguez   Juan Mijares    

--------------------------------------------------------------------------------

Title:   Attorney in Fact   Attorney in Fact   Attorney in Fact    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.41

